DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/22/2022, with respect to the rejection(s) of claim(s) 11-5, 8-18, and 20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kruppenbach (3923121).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends from claim 17 which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faber (WO 2014165219 A2) in view of Kruppenbach (3923121).
With respect to claim 1, Faber discloses a seismic source ([0054], line 1; [0058], line 1), wherein the seismic source is configured to create a seismic wave ([0020], lines 7-8); a subsurface sensor array disposed in a wellbore sensor array is configured to record a reflected seismic wave ([0019], lines 5-6; [0020], lines 3-5; [0057]; lines 7-8; [0058], lines 3-4); a surface sensor array, wherein the surface sensor array is configured to record the reflected seismic wave ([0019], lines 4-5; [0020], lines 1-3; [0054], lines 1-2; [0053], lines 2-3; [0058], lines 3-4); and an information handling system ([0054], lines 2-3; [0062], lines 2-3; [0071], lines 1-2), wherein the information handling system is configured to correct attribute time-lapse seismic data ([0020], lines 11-12; [0062], lines 3-5; [0066], lines 5-8; [0071], lines 2-3; [0074]-[0076]).  However, it does not teach the surface sensor array is connected to a vehicle, and towed behind the vehicle on the surface.  
Kruppenbach teaches the surface sensor array is connected to a vehicle, and towed behind the vehicle on the surface (Col 2, lines 51-55; Col 5, lines 3-6; Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the system of Faber with the vehicle towed sensor array of Kruppenbach since such a modification would have allowed more information to be collected in a given time period.  
With respect to claim 12, Faber discloses disposing a surface sensor array on a surface of a wellbore ([0020], lines 1-3; [0054], lines 1-2; [0053], lines 2-3; [0058], lines 3-4); activating a seismic source ([0054], line 1; [0058], line 1), wherein the seismic source is configured to create a seismic wave ([0020], lines 7-8); recording a reflected seismic wave with the surface sensor array and a subsurface sensor array that is disposed in the wellbore (lines 3-5; [0057]; lines 7-8; [0058], lines 3-4) ([0019], lines 4-5); and creating a seismic refraction data ([0058], lines 3-4) and a seismic tomography data from the reflected seismic wave ([00221], lines 1-2). However, it does not teach the surface sensor array is connected to a vehicle, and towed behind the vehicle on the surface.  
Kruppenbach teaches the surface sensor array is connected to a vehicle, and towed behind the vehicle on the surface (Col 2, lines 51-55; Col 5, lines 3-6; Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the system of Faber with the vehicle towed sensor array of Kruppenbach since such a modification would have allowed more information to be collected in a given time period.
With respect to claims 4 and 16, Faber discloses the surface sensor array comprises a communication line and a plurality of sensors ([0033], line 2).
With respect to claim 5, Faber discloses the subsurface sensor array comprises a fiber optic cable extending into the wellbore ([0057], lines 1-2).
With respect to claims 8 and 20, Faber discloses the information handling system is further configured to create a near-surface velocity model from the recorded reflected seismic waves by the surface sensor array ([0066], lines 5-8; [0071], lines 3-5).
With respect to claims 9 and 13, Faber discloses the information handling system is further configured to create a seismic refraction data ([0058], lines 3-4) and a seismic tomography data from the reflected seismic wave ([00221], lines 1-2).
With respect to claims 10 and 14, Faber discloses the information handling system is further configured to create a velocity model by inverting the seismic tomography data and the recorded reflected seismic waves ([00221], lines 7-8).
With respect to claims 11 and 15, Faber discloses wherein the information handling system is further configured to update a seismic tomography data with a measured travel time of the reflected seismic wave over a selected time period ([00221], line 6).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faber in view of Kruppenbach, and further in view of Silverman (3789951).
With respect to claim 2, Faber teaches the invention as discussed above.  However, it does not teach the seismic source is a base plate connected to the vehicle.
Silverman teaches the seismic source is a base plate connected to the vehicle (Abstract, lines 1-5; Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Faber with the vehicle mounted baseplate seismic source of Silverman since such a modification would have provided a stable system capable of providing a sufficiently high amplitude of emission with minimal excess mass for constant force output.  
With respect to claim 18, Faber as modified teaches the invention as discussed above.  However, it does not teach the seismic source is a base plate connected to a vehicle.
Silverman teaches the seismic source is a base plate connected to a vehicle (Abstract, lines 1-5; Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Faber with the vehicle mounted baseplate seismic source of Silverman since such a modification would have provided a stable system capable of providing a sufficiently high amplitude of emission with minimal excess mass for constant force output.  
Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 6, 7, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645